Name: Commission Regulation (EEC) No 805/88 of 25 March 1988 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aids granted for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: monetary economics;  economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 26. 3. 88 Official Journal of the European Communities No L 81 /57 COMMISSION REGULATION (EEC) No 805/88 of 25 March 1988 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aids granted for skimmed milk for use as feed Regulation (EEC) No 2721 /87 (*), and Article 1 of Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed (J) should accordingly be amended ; V THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 10(3) thereof, Whereas Article 2a of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 548/87 (4), determines the factors required to fix that aid ; whereas paragraph 2 of that Article provides for the possibility of adjusting the aid during a milk year where there is a substantial change in the abovemen ­ tioned factors ; Whereas there has been a substantial change providing a better balance between supply and demand in the situation of the market for skimmed milk and skimmed-milk powder since the beginning of the 1987/88 milk year ; whereas the level of the aid should therefore be adjusted to take account of that change in particular as regards aid to skimmed milk ; whereas Article la (3) of Commission Regulation (EEC) No 1 105/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (*), as last amended by Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68, '72,7 ECU' is hereby replaced by '65 ECU'. Article 2 In Article 1 of Regulation (EEC) No 1634/85, '7,27 ECU' is hereby replaced by '6,50 ECU'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 13. P) OJ No L 78, 23. 3. 1988, p. 1 . 0 OJ No L 169, 18 . 7. 1968, p. 4. H OJ No L 56, 26. 2. 1987, p. 2. ,0 OJ No L 184, 29. 7. 1968, p. 24. ( «) OJ No L 261 , 11 . 9. 1987, p. 8 . 0 OJ No L 158, 18 . 6. 1985, p. 7.